Citation Nr: 0111525	
Decision Date: 04/20/01    Archive Date: 04/24/01

DOCKET NO.  00-10 616	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for residuals of cold 
injury (to include frostbite of the feet, right upper and 
lower extremities, shoulders and neck.)

2.  Entitlement to service connection for hypertension.  

3.  Entitlement to a rating in excess of 10 percent for 
bilateral hearing loss, on appeal from the initial grant of 
service connection.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel


REMAND

The veteran served on active duty from November 1952 to 
August 1954.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from a February 1999 rating decision of the St. 
Petersburg, Florida, Department of Veterans Affairs (VA) 
regional office (RO), pursuant to which service connection 
was granted effective May 22, 1998, for bilateral hearing 
loss, and a 10 percent evaluation was assigned.  The veteran 
has disagreed with the initial evaluation assigned his 
bilateral hearing loss.  

By rating decision of May 1999, service connection for 
residuals of frostbite and hypertension was denied.  The 
veteran disagreed with these denials and the current appeal 
ensued.  

In the veteran's June 1999 notice of disagreement (NOD), he 
appeared to raise the issue of entitlement to service 
connection for valvular heart disease.  A letter was sent to 
the veteran by VA in January 2000, indicating, in pertinent 
part, that the issue of entitlement to service connection for 
valvular heart disease was denied by rating action of 
September 1957, and the RO considered it a duplicate claim.  
The veteran should have been informed that the Board denied 
the claim in March 1958.  That claim is final and if he 
desires to reopen the claim, he needs to present new and 
material evidence.  This issue is referred to the RO for 
appropriate action.  

Unfortunately, remand is required in this appeal so that 
additional development may be undertaken in order to fulfill 
the Department's duty to assist the veteran with this claim.  
See Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, § 3(a), 114 Stat. 2096, 2096-97 (2000) (to be codified 
at 38 U.S.C. § 5103A)).

The veteran claims that he has residuals of cold injury as a 
result of frostbite he sustained in Korea during service.  He 
also has claimed that he has hypertension as a result of 
service.  Finally, he states that his service-connected 
bilateral hearing loss is more severe than the current 
evaluation reflects.  

VA has a duty to make reasonable efforts to obtain relevant 
records that the veteran adequately identifies.  See Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2097-98 (2000) (to be codified at 38 
U.S.C. § 5103A(b)).  Here, potentially relevant medical 
records have not been obtained by the RO.  The veteran 
submitted Authorizations for Release of Information for Jorge 
Perez, MD, and Jose Garcia, MD, stating that these two 
physicians treated him for residuals of cold injury.  The RO 
attempted to obtain these records, and, while records were 
received from Dr. Perez, no response was received from Dr. 
Garcia.  The RO should again attempt to obtain Dr. Garcia's 
treatment records of the veteran, and, if they are not 
received, should notify the veteran as required by VCAA.  

The veteran stated in his April 2000 substantive appeal that 
he was requesting a bilingual examiner for his hearing loss 
because his prior audiology examination was based on only 
puretone threshold average.  There is no requirement in 
regulation that the veteran be provided a bilingual examiner.  
Regulations specifically provide for rating hearing loss 
disability when language difficulties make use of the 
prescribed speech discrimination test inappropriate.  The 
regulations do not provide, however, for use of a speech 
discrimination word list in another language than English.  

The veteran's hearing loss has been evaluated under the 
provisions of 38 C.F.R. §§ 4.85, 4.86, Diagnostic Code 6100.  
During the pendency of this claim, VA issued new regulations 
for evaluating impairment of auditory acuity.  These became 
effective June 10, 1999.  64 Fed. Reg. 25,210 (1999).  The 
veteran filed a claim for service connection for hearing loss 
in May 1998.  The United States Court of Appeals for Veterans 
Claims (Court) has held that, where laws or regulations 
change after a claim has been filed or reopened and before 
the administrative or judicial process has been concluded, 
the version most favorable to the appellant will apply unless 
Congress provided otherwise or has permitted the Secretary of 
Veterans Affairs to do otherwise and the Secretary has done 
so.  Karnas v. Derwinski, 1 Vet. App. 308 (1991).  However, 
where the amended regulations expressly provide an effective 
date and do not allow for retroactive application, the 
veteran is not entitled to consideration of the amended 
regulations prior to the established effective date.  Green 
v. Brown, 10 Vet. App. 111, 116-119 (1997); see also 
38 U.S.C.A. § 5110(g) (West 1991) (where compensation is 
awarded pursuant to any Act or administrative issue, the 
effective date of such award or increase shall be fixed in 
accordance with the facts found, but shall not be earlier 
than the effective date of the Act or administrative issue).  

The Evaluation of Hearing Impairment pursuant to 38 C.F.R. 
§ 4.85(c) when the veteran initially filed his claim in 1998 
indicated, in pertinent part, that Table VI provides numeric 
designations based solely on puretone averages and is for 
application only when the Chief of the Audiology Clinic 
certifies that language difficulties or inconsistent speech 
audiometry scores make the use of both puretone average and 
speech discrimination inappropriate.  However, 38 C.F.R. 
§ 4.85(c) (2000) indicates that Table VIa "Numeric 
Designation of Hearing Impairment Based Only on Puretone 
Threshold Average," is used to determine a Roman numerical 
designation (I through XI) for hearing impairment based only 
on the puretone threshold average.  Table VIa will be used 
when the examiner certifies that use of the speech 
discrimination test is not appropriate because of language 
difficulties, inconsistent speech discrimination scores, 
etc., or when indicated under the provisions of 38 C.F.R. 
§ 4.86 (2000).  Although the standards are the same, the old 
criteria requires that the Chief of the Audiology Clinic must 
certify that language difficulties make the use of both 
puretone average and speech discrimination inappropriate.  It 
is not indicated on the veteran's October 1998 VA examination 
whether or not the examiner was the Chief of the Audiology 
Clinic.  This is required under the old criteria.  See 
Acevedo-Escobar v. West, 12 Vet. App. 9 (1998).  Therefore, 
the RO must determine whether the named examiner of the 
veteran's October 1998 VA examination was the Chief of the 
Audiology Clinic and provide appropriate notation in the 
veteran's file if this is the case.  If the examiner was not 
Chief of the Audiology Clinic, the RO should determine 
whether the Chief of the Audiology Clinic may now provide 
appropriate certification of the October 1998 examination.  

The veteran has provided a private audiological examination 
report dated July 5, 1999, by M.M. Bibliowicz, D.O.  The 
initials of the audiologist are indicated to be KDC.  This 
report is not adequate for rating purposes.  The veteran 
should be given the opportunity to ask Dr. Bibliowicz to 
interpret this report in such a way that it may be of use.  
First, an audiological examination must be done by a state-
licensed audiologist.  Dr. Bibliowicz should be asked to 
provide the name and licensing information about the 
audiologist who conducted the July 5, 1999, audiogram.  
Second, the audiogram is in the form of a graph.  Dr. 
Bibliowicz should interpret the graph, giving puretone 
thresholds at 1000, 2000, 3000, and 4000 Hertz for the left 
and right ears, and providing the average threshold for each 
ear based on adding the puretone thresholds at 1000, 2000, 
3000, and 4000 Hertz and dividing by four.  Finally, Dr. 
Bibliowicz should state whether speech discrimination was not 
tested because of the veteran's language difficulties.  If 
the veteran is able to present a report from Dr. Bibliowicz 
that renders the July 1999 audiology examination adequate for 
rating purposes, the report may be used.

Finally, because the veteran has appealed the initial 
evaluation assigned his service-connected bilateral hearing 
loss, this case is one in which the possibility of staged 
ratings must be considered.  See Fenderson v. West, 12 Vet. 
App. 119 (1999).  Separate ratings may be assigned for 
separate periods of time based on the facts found, and all 
evidence relating to the veteran's bilateral hearing loss 
from the grant of service connection must be considered, and 
he should be accorded a current examination to evaluate his 
hearing loss disability.

Accordingly, the case is REMANDED to the RO for the 
following:

1.  Ask the veteran to provide the names, 
addresses, and approximate dates of 
treatment for all that have treated him 
for residuals of cold injury and 
hypertension since his release from 
service.  After obtaining an appropriate 
release from the veteran for each 
provider, to include Dr. Garcia, request 
the complete clinical records of all such 
treatment, not already associated with 
the claims folder, if any.  If any 
development efforts are unsuccessful, 
notify the claimant of the records that 
have not been obtained, of the efforts 
undertaken to develop those records, and 
of further action to be taken in 
connection with the claim.  VCAA, Pub. L. 
No. 106-475, § 3(a), 114 Stat. 2096, 
2097-98 (2000) (to be codified at 38 
U.S.C. § 5103A(b)).

2.  The RO should determine whether the 
examiner who conducted the veteran's 
October 1998 VA audiology examination was 
the Chief of the Audiology Clinic and 
should document the answer in the claims 
file.  If the examiner who administered 
that examination was not the Chief of the 
Audiology Clinic, the examination report 
should be returned to the VA audiology 
clinic, and the Chief of the Audiology 
Clinic should review the results and 
consult with the examiner, if possible, 
and determine whether language 
difficulties made the use of both 
puretone average and speech 
discrimination inappropriate.  If so, the 
Chief of the Audiology Clinic must 
certify this, and the RO should then 
evaluate the findings of the October 1998 
VA examination subject to 38 C.F.R. 
§ 4.86(c) (1998).  If the Chief of the 
Audiology Clinic cannot so certify, the 
examination should be used as written.

3.  Notify the veteran that the private 
audiological evaluation he provided from 
Dr. Bibliowicz is not adequate for rating 
purposes.  The veteran may ask Dr. 
Bibliowicz to interpret this report in 
such a way that it may be of use.  First, 
Dr. Bibliowicz should be asked to provide 
the name and licensing information about 
the audiologist who conducted the July 5, 
1999, audiogram (initials KDC).  Second, 
Dr. Bibliowicz should interpret the 
audiogram graph, giving puretone 
thresholds at 1000, 2000, 3000, and 4000 
Hertz for the left and right ears, and 
providing the average threshold for each 
ear based on adding the puretone 
thresholds at 1000, 2000, 3000, and 4000 
Hertz and dividing by four.  Finally, Dr. 
Bibliowicz should state whether speech 
discrimination was not tested because of 
the veteran's language difficulties.  If 
the veteran is able to present a report 
from Dr. Bibliowicz that renders the July 
1999 audiology examination adequate for 
rating purposes, the report may be used.

4.  Schedule the veteran for a current VA 
audiological evaluation.

5.  Schedule the veteran for an 
examination to determine whether he has 
hypertension and, if so, whether it is at 
least as likely as not that it is related 
to service.  The claims folder and a copy 
of this remand must be made available to 
the examiner for review.  If hypertension 
is diagnosed, it must be confirmed by 
readings taken two or more times on at 
least three different days.  38 C.F.R. 
§ 4.104, Diagnostic Code 7101.  Private 
treatment records meeting the requirement 
of a confirmed diagnosis based on two or 
more readings on at least three different 
days may be used to establish the 
diagnosis, if such records are contained 
in the claims file.  If they are not, the 
VA examiner must assure that such 
readings are obtained before completing 
the examination report.

6.  Following completion of the 
foregoing, review the claims file and 
ensure that all of the above-mentioned 
development has been completed in full.  
If any development is incomplete, 
appropriate corrective action is to be 
implemented.  Ensure that all 
notification and development action 
required by the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-
475 is completed.  

7.  Evaluate the issue of the propriety 
of the initial rating for bilateral 
hearing loss.  Consider the holding in 
Fenderson v. West, 12 Vet. App. 119 
(1999), and whether staged ratings are in 
order.

8.  The RO should adjudicate all of the 
aforementioned issues.  If the benefits 
sought on appeal remain denied, the 
veteran and his representative should be 
furnished an appropriate SSOC and then be 
afforded a reasonable opportunity to 
respond.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


